DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 03/01/21.  Accordingly, claims 1-4 and 6-19 are currently pending; and claim 5 is canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 16 recites the limitation “The distributed massive MIMO system of claim 16”.  The limitation is lack of antecedent basis; and as such,  it is unclear on which “distributed massive MIMO system” claim 16 refers to.  It is suggested, and hereafter assumed, that the limitation is changed to -- The distributed massive MIMO system of claim 15--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobyakov et al (2011/0200325), previously-cited.
-Regarding claim 1, Kobyakov et al  teaches an antenna arrangement, the antenna arrangement (20) (see figure 5)  comprising: a body (202) comprising a plurality of antenna devices (14)s, wherein the body has a flexible structure (see “ribbonized optical fibers, bend-insensitive optical fibers”, [0076]), and an elongated shape, (see [0041, 0057, 0058, 0076]).
Kobyakov et al  further teaches that each antenna device (14) comprises a controller (44, 46) and an antenna element (24) (see figure 3), wherein said controller is configured for performing per element processing (see [0041]), the antenna arrangement thus being arranged (as shown in figure 5) for distributed processing utilizing the controllers of the antenna devices.
-Regarding claim 2, Kobyakov et al  teaches that the antenna arrangement comprises: a connector (226) ( see figure 4 and “connectors 226”, [0056]) for connecting the antenna arrangement to a central unit (204) (see figure 5), acting as a base station.
-Regarding claim 3, Kobyakov et al  teaches that the antenna arrangement comprises: a bus portion  (48D, 48U) and a power supply line (64, 66) for transmitting data to and from the plurality of antenna devices and/or to/from the central unit, (see figure 3, and [0044, 0046]).

-Regarding claim 6, Kobyakov et al  teaches that the antenna arrangement comprises: a connector (being a splitter inherently included and positioned at a splitting place of (10) (see figure 2)  for connecting the antenna arrangement (16) to at least one other antenna arrangement.
-Regarding claim 7, Kobyakov et al  teaches that the antenna arrangement comprises: a power unit (58 or 68), (see figure 3 and [0046]).
-Regarding claim 8, Kobyakov et al  teaches that the antenna devices are arranged in a single row (202) (see figure 4).
-Regarding claim 9, Kobyakov et al  teaches that a majority of the antenna devices can be arranged to face the same direction (being the downward vertical direction to a perfectly planar ground), (see figure 2).
-Regarding claim 10, Kobyakov et al  teaches that a portion of the antenna devices can be arranged to face different directions (indicated by aiming directions to individual coverage areas (20)s located on an imperfectly planar ground) (see figure 2).
-Regarding claim 12, Kobyakov et al  teaches that said    body    is    a cable (202) (“optical fiber cable 202”, [0056]).
-Regarding claim 13, Kobyakov et al  teaches that said    body    is an elongated ribbon/strip (“ribbonized optical fibers”, [0076]).

a central unit (204)  arranged to act as a base station; and 
at least one antenna arrangement, wherein the at least one antenna arrangement (20) (see figure 5)  comprising: a body (202) comprising a plurality of antenna devices (14)s, wherein the body has a flexible structure (see “ribbonized optical fibers, bend-insensitive optical fibers”, [0076]), and an elongated shape, (see [0041, 0057, 0058, 0076]).
-Regarding claim 16, Kobyakov et al  teqaches that distributed massive MIMO system comprise  an antenna controller (215), (considered here equivalent with the limitation “antenna panel”), (see figure 4, and [0054]).
-Regarding claim 17, Kobyakov et al  teaches that  said    body    is    a cable (202) (“optical fiber cable 202”, [0056]), or namely, the cable (being the body) comprises the plurality of antenna devices.
-Claim 18 is rejected with similar reasons for claim 1.
-Claim 19 is rejected with similar reasons for claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov et al in view of Mohuchy et al (7,372,424) and Yun et al (2017/0271745) (both previously-cited).
-Regarding claim 11, Kobyakov et al  teaches an antenna arrangement, the antenna arrangement (20) (see figure 5)  comprising: a body (202) comprising an antenna circuit (14) , wherein the body has a flexible structure (see “ribbonized optical fibers, bend-insensitive optical fibers”, [0076]), and an elongated shape, (see [0041, 0057, 0058, 0076]).
Kobyakov et al  does not teach whether the antenna circuit comprises a plurality of antenna devices, as claimed.
However, Kobyakov et al  teaches that the antenna circuit comprise an antenna (24), (see figure 3).
As analogous art, Mohuchy et al  teaches that an antenna can be implemented with a phased array of antenna devices (“crossed bowtie cloverleaf radiator”s, col. 4, line 16) providing a good beam performance (see figure 8A).
For an application, since Kobyakov et al  does not teach in detail on how the antenna (24)  is structurally implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kobyakov et al, as taught by Mohuchy et al, in such a way that the antenna would be implemented with an phased array of antenna devices for providing a good beam performance.
With the implementation, Kobyakov et al  in view of Mohuchy et al  teaches that the body comprises a plurality of the antenna devices.
In further comparison, Kobyakov et al  in view of Mohuchy et al  does not teach whether the antenna devices are arranged in a cover or sheath of said body, as claimed.

For further application, since Kobyakov et al  does not teach in detail how the body structurally comprises the antenna circuit, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kobyakov et al  in view of Mohuchy et al, as taught by Yun et al , in such a way that the antenna circuit would embedded in an enclosure within the body, and the body would further comprises a cover covering the antenna circuit for protecting the antenna circuit from external environment, so that the body would structurally comprise the antenna circuit, as required and expected, and be enhanced with the  cover for protecting the antenna circuit.
With the implementation, Kobyakov et al  in view of Mohuchy et al  and Yun et al  teaches that the antenna devices (being included in the antenna circuit) are arranged in the cover of said body.
-Regarding claim 14, Kobyakov et al  teaches an antenna arrangement, the antenna arrangement (20) (see figure 5)  comprising: a body (202) comprising an antenna circuit (14) , wherein the body has a flexible structure (see “ribbonized optical fibers, bend-insensitive optical fibers”, [0076]), and an elongated shape, (see [0041, 0057, 0058, 0076]).
Kobyakov et al  does not teach whether the antenna circuit comprises a plurality of antenna devices, as claimed.
However, Kobyakov et al  teaches that the antenna circuit comprise an antenna (24), (see figure 3).

For an application, since Kobyakov et al  does not teach in detail on how the antenna (24)  is structurally implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kobyakov et al, as taught by Mohuchy et al, in such a way that the antenna would be implemented with an phased array of antenna devices for providing a good beam performance.
With the implementation, Kobyakov et al  in view of Mohuchy et al  teaches that the antenna circuit comprises a plurality of the antenna devices.
In further comparison, Kobyakov et al  in view of Mohuchy et al  does not teach whether the body is a film, as claimed.
As another analogous art, Yun et al  teaches that an antenna circuit (14) can be embedded in an enclosure  (22) within a system body (12) and covered by a cover (20) for protecting the antenna circuit, (see figure 1, and [0015]).
For further application, since Kobyakov et al  does not teach in detail how the body structurally comprises the antenna circuit, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kobyakov et al  in view of Mohuchy et al, as taught by Yun et al , in such a way that the antenna circuit would embedded in an enclosure within the body, and the body would further comprises a cover covering the antenna circuit for protecting the antenna circuit from external environment, so that the body 
Kobyakov et al in view of Mohuchy et al  and Yun et al  further teaches that the cover comprise film (104) (“high temperature film adhesive”, [0018]), (see figure 2).
With the implementation, Kobyakov et al  in view of Mohuchy et al  and Yun et al  teaches that said body comprises the film, (said body considered here equivalent with the limitation “said body is a film”).
Response to Arguments
Applicant's arguments filed on 03/01/21 have been fully considered but they are not persuasive. 
The applicant mainly argues that in Kobyakov et al, the structure (202) cannot be considered as a body comprising a plurality of antenna devices, as claimed, since it is a fiber cable, and as such, Kobyakov et al  does not teach the cable as a body comprising a plurality of antenna device, as claimed.
The examiner respectfully disagrees.  In Kobyakov et al,  the structure (202) (see figure 4) is a physical  structure (16) of a cable (see figure 2), and as such, it is a physical body; and as shown in figure 2, the physical body comprising a plurality of antenna device (14)’s.  Further, in the specification, par. [0028], of the instant application, a body can be a cable “cable”, and as a such, Kobyakov et al  structure (202), in broad, is consistent with what disclosed in the  instant application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG PHU/
Primary Examiner
Art Unit 2632